Name: Council Regulation (EEC) No 777/82 of 31 March 1982 amending Regulation (EEC) No 90/82 imposing a definitive anti-dumping duty on phenol originating in the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 89/2 Official Journal of the European Communities 3 . 4. 82 COUNCIL REGULATION (EEC) No 777/82 of 31 March 1982 amending Regulation (EEC) No 90/82 imposing a definitive anti-dumping duty on phenol originating in the United States of America THE COUNCIL OF THE EUROPEAN COMMUNITIES, of provisional duty on imports of phenol manufac ­ tured and exported by Shell Chemical Company ; Whereas it is consequently appropriate to amend Article 2 of Regulation (EEC) No 90/82 to make it more explicit, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 90/82 is hereby replaced by the following : 'Article 2 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 12 thereof, Having regard to the proposal submitted by the Commission after consultation within the Advisory Committee set up under Article 6 of the aforemen ­ tioned Regulation , Whereas by Regulation (EEC) No 90/82 (2) the Council imposed a definitive anti-dumping duty on the import of phenol originating in the United States of America ; Whereas in Regulation (EEC) No 90/82 it was stated that there was no dumping by Shell Chemical Company during the period used by the Commission to calculate the anti-dumping duty ; whereas, however, Article 2 of the same Regulation did not specifically provide for the refund of any amounts secured by way The amounts secured by way of provisional anti ­ dumping duty, pursuant to Regulation (EEC) No 2017/81 , shall be definitively collected up to the rates set out in Article 1 (3) with the exception of any amounts secured by way of provisional anti ­ dumping duty on phenol manufactured and exported by Shell Chemical Company, which shall be refunded.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1982. For the Council The President P. de KEERSMAEKER (') OJ No L 339 , 31 . 12. 1979 , p . 1 . (2) OJ No L 12, 18 . 1 . 1982, p . 1 .